By the Court.*—Leonard, J.
The action is upon two of the Dover Extension bonds of the railroad company, dated in 1849, payable August 1,1859, for §1,000 each. These bonds acknowledge the receipt of $1,000 from-, and in consideration thereof the railroad company promise and agree to pay to , or assigns, the sum of, &e. The name of the person from whom the money was received and of the payee are left in blank. The complaint avers that the corporation received the money from some person unknown to the plaintiff, and delivered the bond to such person for the purpose and with the intent that the same should be assignable and transferable by delivery from hand to hand without other writing; that before its maturity it came lawfully into the possession of the plaintiff for value, and that he is the owner and holder.
The defendant demurred to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action.
On motion at special term, judgment was rendered for the plaintiff, on account of the frivolousness of the demurrer, and the defendants have appealed from the judgment.
*278The defendants insist that the alleged intent is inconsistent with the instrument itself, and cannot be the subject of proof.
There are numerous authorities holding that the bond of a corporation, payable to an individual or bearer, is a negotiable instrument. The word bea/rér in such a case includes the holder, whoever he may be. I am not aware, however, of any decision that an obligation, payable as these are to an individual or his assigns, has been holden to be- negotiable by mere delivery.
The averments of the complaint, however, take the case out of any difficulty on that subject. These bonds were left in blank, as to the payee, intentionally, so that they might be transferred by delivery.
The intent was admitted by the demurrer.
The plaintiff or any other lawful holder, by delivery or transfer, may now fill his own name into the blank as the payee. (Mitchel a. Culver, 7 Cow., 336; Boyd a. Brotherson, 10 Wend., 98; Exp. Kerwin, 8 Cow., 118; Clute a. Small, 17 Wend., 238, 243.)
The intent alleged appears to be in harmony with the instrument. It in no manner contradicts its tenor or effect.
The defendants also insist that if the averment of intent be true, then the instrument is in violation of the act to restrain unauthorized banking, and therefore void.
This is an ungracious objection after the acknowledgment of the receipt of the money contained in the bonds.
It is, however, without any foundation. They are payable ten years after date, and cannot be circulated as money., Obligations which circulate as money are payable on demand.
The objections to the complaint are untenable. I have given more attention to the decision of this appeal than the questions involved warrant, because the counsel for the defence was absent when the cause was reached on the calendar, and it was _ submitted on his points without oral argument.
Judgment is affirmed, with costs.*

 Present, Ingraham, P. J., Leonard and Clerke, JJ.


 This decision was followed in another similar case, against the same defendants, which came up at the same term.